613 So. 2d 454 (1993)
Tyrone FOSTER, Petitioner,
v.
STATE of Florida, Respondent.
No. 79950.
Supreme Court of Florida.
February 4, 1993.
James B. Gibson, Public Defender and M.A. Lucas, Asst. Public Defender, Daytona Beach, for petitioner.
Robert A. Butterworth, Atty. Gen. and Bonnie Jean Parrish, Asst. Atty. Gen., Daytona Beach, for respondent.
PER CURIAM.
We have for review Foster v. State, 596 So. 2d 1099 (Fla. 5th DCA 1992), which expressly construes the double jeopardy provision of the Florida Constitution. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. On March 30, 1988, Tyrone Foster and an accomplice attacked and took the wallet of a person outside a convenience store. Foster now seeks review of the district court's affirmance of his convictions and sentences for aggravated battery and robbery. We note that the case is governed by our analysis in Carawan v. State, 515 So. 2d 161 (Fla. 1987), since the offenses occurred prior to the effective date of Carawan's legislative abrogation. See State v. Smith, 547 So. 2d 613 (Fla. 1989). Because we agree with the court below that the two offenses here address separate evils, we approve the decision below under Carawan's rationale.
It is so ordered.
BARKETT, C.J., and OVERTON, McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.